         Case 1:18-cv-00733-PGG Document 49 Filed 12/26/18 Page 1 of 11



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

                                                         :
   XL SPECIALTY INSURANCE COMPANY,                       :   Civil Action No.: 1:18-cv-00733
                                                         :
              Plaintiff,                                 :            PLAINTIFF AND
                                                         :
                                                         :      COUNTERCLAIM-DEFENDANT
              v.                                                 XL SPECIALTY INSURANCE
                                                         :
                                                         :       COMPANY’S RESPONSE TO
   PRESTIGE FRAGRANCES, INC.,                            :      PRESTIGE’S THIRD AMENDED
                                                         :            COUNTERCLAIM
              Defendant.                                 :
                                                         :
   _______________________________________               :
                                                         :
   PRESTIGE FRAGRANCES, INC.,                            :
                                                         :
              Counterclaim-Plaintiff,                    :
                                                         :
              v.                                         :
                                                         :
   XL SPECIALTY INSURANCE COMPANY,                       :
                                                         :
                                                         :
              Counterclaim-Defendant.                    :

        Plaintiff and Counterclaim-Defendant XL Specialty Insurance Company (“XL Specialty”)

responds to Defendant and Counterclaim-Plaintiff Prestige Fragrances, Inc.’s (“Prestige”) Third

Amended Counterclaim as follows:


                                   PRELIMINARY STATEMENT

        1.         The allegations of this paragraph of Prestige’s Third Amended Counterclaim refer

to the Third Amended Counterclaim. The Third Amended Counterclaim is a document that speaks

for itself. Any characterization or interpretation of the document is denied.

        2.         Admitted.

        3.         Admitted.

        4.         Denied.



21735826.v2
           Case 1:18-cv-00733-PGG Document 49 Filed 12/26/18 Page 2 of 11



          5.    XL Specialty admits in part and denies in part. XL Specialty admits that it issued

a Marine Cargo Policy to Prestige, bearing policy no. UM00031200MA16A, with an inception

date of September 25, 2016 (the “Policy”). XL Specialty further admits that Exhibit A to Prestige’s

Third Amended Counterclaim is a true and correct copy of the Policy. The Policy is a document

that speaks for itself. Any characterization or interpretation is denied. XL Specialty denies

Prestige’s characterization of XL Specialty’s coverage position.

                                            PARTIES

          6.    Admitted.

          7.    Admitted.

                                        JURISDICTION

          8.    The allegations set forth in this paragraph of Prestige’s Third Amended

Counterclaim constitute a legal conclusion to which no response is required. To the extent this

paragraph could be construed to assert allegations of fact against XL Specialty, the allegations are

denied.

          9.    Admitted.

                 XL INSURANCE’S SALE OF WAREHOUSE INSURANCE
                  PROTECTION TO PRESTIGE IN 2014, 2015 AND 2016

          10.   Admitted.

          11.   Admitted.

          12.   Admitted in part; denied in part. XL Specialty admits that prior to September 2014,

Frenkel served as an insurance broker for trade credit insurance purchased by Prestige. XL

Specialty denies that during September 2014, Frenkel advised Prestige that XL Specialty would

be interested in selling warehouse and cargo insurance to Prestige.

          13.   Denied.



                                                 2
         Case 1:18-cv-00733-PGG Document 49 Filed 12/26/18 Page 3 of 11



       14.     Denied.

       15.     Denied.

       16.     This paragraph of Prestige’s Third Amended Counterclaim refers to the Policy. The

Policy is a document that speaks for itself. Any characterization or interpretation of the document

is denied.

       17.     This paragraph of Prestige’s Third Amended Counterclaim refers to the Policy

which is a document that speaks for itself. Any characterization or interpretation of the document

is denied. By way of further answer, XL Specialty admits that the subject warehouse is not near a

port or marine terminal.

       18.     This paragraph of Prestige’s Third Amended Counterclaim refers to the Policy

which is a document that speaks for itself. Any characterization or interpretation of the document

is denied.

       19.     Denied.

       20.     This paragraph of Prestige’s Third Amended Counterclaim refers to the Policy. The

Policy is a document that speaks for itself. Any characterization or interpretation of the document

is denied.

       21.     This paragraph of Prestige’s Third Amended Counterclaim refers to the Policy. The

Policy is a document that speaks for itself. Any characterization or interpretation of the document

is denied.

       22.     This paragraph of Prestige’s Third Amended Counterclaim refers to the Policy. The

Policy is a document that speaks for itself. Any characterization or interpretation of the document

is denied.

       23.     Admitted.




                                                3
           Case 1:18-cv-00733-PGG Document 49 Filed 12/26/18 Page 4 of 11



                    THIEVES BROKE INTO PRESTIGE’S WAREHOUSE
                ON THE JULY 4, 2017 HOLIDAY AND STOLE MERCHANDISE

          24.    Admitted.

          25.    Admitted.

          26.    XL Specialty admits that merchandise stored in Prestige’s warehouse was stolen.

XL Specialty lacks knowledge whether the vast majority of this merchandise was to be transported

within the U.S. by trucking companies of Prestige’s retailer clients, therefore this allegations is

denied.

          27.    Admitted.

          28.    XL Specialty admits that the Policy was in full force and effect at the time of the

Warehouse Theft and at the time the Warehouse Theft was reported to XL Specialty. However,

the Policy was subsequently rescinded on January 26, 2018.

          29.    This paragraph of Prestige’s Third Amended Counterclaim refers to a report issued

to XL Specialty. The report is a document that speaks for itself. Any characterization or

interpretation of the document is denied.

          30.    Admitted in part; denied in part. XL Specialty denies that it has wrongfully refused

to pay Prestige’s insurance claim. XL Specialty admits only that if policy UM00031200MA16A

had not been rescinded, Prestige’s insurance claim would have constituted a covered loss under

policy UM00031200MA16A and that the value of the covered loss would have been

$1,526,087.00.

       XL INSURANCE’S RESCISSION ACTION IS A PRETENSE TO DENY
     COVERAGE FOR A COVERED WAREHOUSE THEFT INSURANCE CLAIM

          31.    Admitted.

          32.    Admitted.




                                                  4
           Case 1:18-cv-00733-PGG Document 49 Filed 12/26/18 Page 5 of 11



          33.   Admitted in part; denied in part. XL Specialty admits only that the Warehouse

Theft claim on July 4, 2017 was the first claim Prestige made to XL Specialty under marine cargo

insurance policies issued by XL Specialty since September 25, 2014. The remaining allegations

are denied.

          34.   Denied.

          35.   Admitted in part; denied in part. XL Specialty admits only that in November and

December 2017, Prestige sought partial payment for the Warehouse Theft claim. The remaining

allegations are denied.

          36.   Admitted in part; denied in part. XL Specialty admits only that by letter dated

January 26, 2018, XL Specialty denied coverage for the Warehouse Theft claim and rescinded the

Policies. The remaining allegations are denied.

          37.   Denied.

          38.   Denied.

          39.   Denied.

          40.   Denied.

          41.   Denied.

          42.   Denied.

          43.   Denied.

          44.   The allegations set forth in this paragraph of Prestige’s Third Amended

Counterclaim constitute a legal conclusion to which no response is required. To the extent this

paragraph could be construed to assert allegations of fact against XL Specialty, the allegations are

denied.

          45.   Denied.




                                                  5
           Case 1:18-cv-00733-PGG Document 49 Filed 12/26/18 Page 6 of 11



          46.   Denied.

          47.   Admitted in part; denied in part. XL Specialty admits only that certain claims in

Prestige’s prior Counterclaims could be governed by New York law. refers to XL Specialty’s

Amended Complaint. The allegations refer to documents which speak for themselves. Any

characterization or interpretation of the documents is denied.         The allegations constitute

conclusions of law to which no response is required.

          48.   Denied.

          49.   Denied.

                                FIRST CAUSE OF ACTION
                             FOR DECLARATORY JUDGMENT

          50.   XL Specialty incorporates by reference its responses in paragraphs 1 through 49 of

the XL Specialty’s Response to Prestige’s Third Amended Counterclaim as if fully set forth herein.

          51.   Denied.

          52.   The allegations set forth in this paragraph of Prestige’s Third Amended

Counterclaim constitute a legal conclusion to which no response is required. To the extent this

paragraph could be construed to assert allegations of fact against XL Specialty, the allegations are

denied.

          53.   Denied.

          54.   The allegations set forth in this paragraph of Prestige’s Third Amended

Counterclaim constitute a legal conclusion to which no response is required. To the extent this

paragraph could be construed to assert allegations of fact against XL Specialty, the allegations are

denied.

          55.   The allegations set forth in this paragraph of Prestige’s Third Amended

Counterclaim constitute a legal conclusion to which no response is required. To the extent this



                                                 6
           Case 1:18-cv-00733-PGG Document 49 Filed 12/26/18 Page 7 of 11



paragraph could be construed to assert allegations of fact against XL Specialty, the allegations are

denied.

          56.   XL Specialty denies that Prestige is entitled to attorneys’ fees in connection with

the relief it seeks.

                                SECOND CAUSE OF ACTION
                                FOR BREACH OF CONTRACT

          57.   XL Specialty incorporates by reference its responses in paragraphs 1 through 56 of

the XL Specialty’s Response to Prestige’s Third Amended Counterclaim as if fully set forth herein.

          58.    Denied.

          59.    Denied.

          60.    Denied.

          61.   The allegations set forth in this paragraph of Prestige’s Third Amended

Counterclaim constitute a legal conclusion to which no response is required. To the extent this

paragraph could be construed to assert allegations of fact against XL Specialty, the allegations are

denied.

          62.   The allegations set forth in this paragraph of Prestige’s Third Amended

Counterclaim constitute a legal conclusion to which no response is required. To the extent this

paragraph could be construed to assert allegations of fact against XL Specialty, the allegations are

denied.

          63.    Denied.

          64.   The allegations set forth in this paragraph of Prestige’s Third Amended

Counterclaim constitute a legal conclusion to which no response is required. To the extent this

paragraph could be construed to assert allegations of fact against XL Specialty, the allegations are

denied.



                                                 7
           Case 1:18-cv-00733-PGG Document 49 Filed 12/26/18 Page 8 of 11



          65.      The allegations set forth in this paragraph of Prestige’s Third Amended

Counterclaim constitute a legal conclusion to which no response is required. To the extent this

paragraph could be construed to assert allegations of fact against XL Specialty, the allegations are

denied.

          66.      The allegations set forth in this paragraph of Prestige’s Third Amended

Counterclaim constitute a legal conclusion to which no response is required. To the extent this

paragraph could be construed to assert allegations of fact against XL Specialty, the allegations are

denied.

                a. Denied.

                b. Denied.

                c. Denied.

                d. Denied.

                e. Denied.

                f. Denied.

                g. Denied.

          67.      The allegations set forth in this paragraph of Prestige’s Third Amended

Counterclaim constitute a legal conclusion to which no response is required. To the extent this

paragraph could be construed to assert allegations of fact against XL Specialty, the allegations are

denied.

          68.      Denied.

          69.      Denied.

          70.      Denied.

          71.      Denied.




                                                 8
        Case 1:18-cv-00733-PGG Document 49 Filed 12/26/18 Page 9 of 11



       72.     Denied.

       73.     Denied.

       74.     Denied.

       75.     Denied.

       76.     Denied.

       77.     Denied.

       78.     Denied.

       WHEREFORE, XL Specialty requests that the Court enter judgment in its favor dismissing

all counts of Prestige’s Third Amended Counterclaim with prejudice.

                                 AFFIRMATIVE DEFENSES

       XL Specialty, in response to the allegations set forth in Prestige’s Third Amended

Counterclaim, sets forth the following affirmative defenses.


                             FIRST AFFIRMATIVE DEFENSE

       The Third Amended Counterclaim fails to state a claim upon which relief can be granted.

                            SECOND AFFIRMATIVE DEFENSE

       The claims asserted in the Third Amended Counterclaim fail to state a claim because the

insurance policy upon which Prestige’s claims are based has been rescinded.

                             THIRD AFFIRMATIVE DEFENSE

       The claims asserted in the Third Amended Counterclaim are barred by the doctrines of

unclean hands, laches, waiver and/or estoppel.

                            FOURTH AFFIRMATIVE DEFENSE

       The claims asserted in the Third Amended Counterclaim are barred by Prestige’s failure to

act in utmost good faith.



                                                 9
       Case 1:18-cv-00733-PGG Document 49 Filed 12/26/18 Page 10 of 11



                             FIFTH AFFIRMATIVE DEFENSE

      Prestige is not entitled to consequential damages as a matter of law.

                             SIXTH AFFIRMATIVE DEFENSE

      Prestige is not entitled to attorneys’ fees as a matter of law.




Dated: December 26, 2018                     GOLDBERG SEGALLA LLP


                                             _/s/ Hillary N. Ladov___________
                                             Todd D. Kremin
                                             711 3rd Avenue, Suite 1900
                                             New York, NY 10017-4013
                                             (646) 292-8700

                                             Louis H. Kozloff
                                             Hillary N. Ladov
                                             1700 Market Street, Suite 1418
                                             Philadelphia, PA 19103
                                             (267) 519-6800


                                             Attorneys for Plaintiff and Counterclaim-Defendant
                                             XL Specialty Insurance Company




                                                10
       Case 1:18-cv-00733-PGG Document 49 Filed 12/26/18 Page 11 of 11



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 26, 2018, Plaintiff and Counterclaim-Defendant XL

Specialty Insurance Company’s Response to Prestige Fragrance’s Third Amended Counterclaim

was served by Electronic Case Filing upon counsel of record listed below:


                                         Joshua Gold
                                        Dennis J. Nolan
                                       Anderson Kill P.C.
                                 1251 Avenue of the Americas
                                     New York, NY 10020
                                    jgold@andersonkill.com
                                   dnolan@andersonkill.com



                                                   /s/ Hillary N. Ladov
                                                   Hillary N. Ladov




                                              11
